Citation Nr: 1028809	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-27 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk





INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1972, including service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decision's dated October 2007 and December 2008 of 
the Department of Veterans (VA) Affairs Regional Office (RO) in 
St. Louis, Missouri, that denied the Veteran's claims of service 
connection for hypertension and migraine headaches.   

The Veteran's hypertension claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was treated for headaches during service and he 
reports having the condition since that time, and the medical 
evidence shows that he has been diagnosed as having migraine 
headaches since service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, 
migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(a), 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
migraine headaches, which constitutes a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007). 

In support of this claim, the Veteran essentially asserts that 
service connection for migraine headaches is warranted because he 
had the condition in service and has suffered from chronic 
migraine headaches since that time.

Although at entry into service the Veteran listed frequent or 
severe headaches on his Report of Medical History in November 
1968, the Report of Medical Examination dated at the time is 
negative for a diagnosis of the disability, and thus the Veteran 
is presumed sound at service entry with respect to this 
condition.  

Consistent with the Veteran's report, the service treatment 
records indicate he experienced headaches, accompanied by 
vomiting during August 1970.  In November 1971, the examiner 
noted bilateral headache with dizziness and noted a diagnosis of 
tension headaches.

The Veteran underwent a VA neurological examination in November 
2008.  After a CT scan and EEG procedure were conducted, a 
neurologist diagnosed the Veteran as having migraine headaches.  
However, the examiner stated that she was unable to provide an 
opinion as to whether the Veteran's current condition of migraine 
headaches was due to his illness in service without resort to 
mere speculation.  In doing so, she reported that the Veteran had 
ongoing headaches based on history that was consistent with a 
diagnosis of migraines and that he had headaches that present 
with nausea, vomiting, and dizziness.  Thus, in contrast to the 
examiner's conclusion as to whether she could resolve this 
question, her statements indicate that she believed that there 
was a connection between the Veteran's service and his migraine 
headaches.  

In adjudicating this claim, the Board must assess the Veteran's 
competence to report the onset of symptoms during service as well 
as of suffering from that condition since that time, and his 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  The United States Court of Appeals for Veterans 
Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), noted that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In determining 
whether lay evidence is satisfactory, the Board may consider the 
demeanor of the witness, internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Based on a careful review of the record, the Board finds credible 
the Veteran's report of having headaches since service.  As such, 
and resolving all reasonable doubt in his favor, the Board finds 
that service connection is warranted.  In reaching this 
conclusion, the Board notes that the Veteran is competent to 
report having headaches since service, and because the Board 
finds his accounts to be credible, finds that the November 2008 
VA examiner's opinion supports his claim.  


ORDER

Service connection for migraine headaches is granted.


REMAND

Also before the Board is the Veteran's claim of service 
connection for hypertension.  He served in Vietnam and asserts 
that he has hypertension due to a disease aggravated or incurred 
in service.  

The Veteran's blood pressure on his entrance examination dated 
November 1968 is recorded as 122/74.  The Veteran's blood 
pressure on his separation examination dated April 1972 is 
recorded as 120/70.  The record shows that the Veteran has a 
current diagnosis of hypertension.  In addition, the record 
reflects that the Veteran is receiving treatment for his 
hypertension at the Kansas City VAMC, these records are not 
contained in the claims file.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veteran's Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  The Veteran's VA treatment records are 
constructively before VA and must be obtained and considered in 
conjunction with this appeal.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA medical records from May 
2007 to the present. 

2.	Contact the Veteran and obtain his 
assistance in identifying any other 
medical care providers who may have 
treated him for his hypertension since 
October 2007.  Secure any necessary 
release forms and obtain copies of any 
pertinent private records of pertinent 
treatment.

3.  After any available records are added 
to the file, schedule the Veteran for a 
VA examination.  The claims folder should 
be made available and reviewed by the 
examiner.  The examiner must provide an 
opinion on whether it is at least as 
likely as not that the Veteran's 
hypertension is etiologically related to 
or had its onset during his period of 
service, to include his presumed exposure 
to herbicides while serving in the 
Republic of Vietnam, or manifested within 
one year of his discharge from active 
duty.  The examiner must also opine as to 
whether it is at least as likely as not 
that he has hypertension that is caused 
or aggravated by a service-connected 
disability, i.e., PTSD, tinnitus and/or 
migraine headaches, or is secondary any 
other current disorder in the records, 
such as type II diabetes mellitus or 
heart disease.  All findings and 
conclusions must be set forth in a 
legible report.

4.  Then, readjudicate the appeal.  If 
the benefit sought remains denied, issue 
an appropriate supplemental statement of 
the case and provide the appellant and 
his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


